SIBLEY, Circuit Judge
(concurring).
The policy promising to pay its face in 240 monthly installments was maturable either by death of the insured or by his total and permanent disability while it was in force. In case total and permanent disability matures it, the insured himself is the beneficiary entitled to the installments which accrue during his life. It ceases to be insurance upon his life. His death thereafter operates only to shift the benefit of the matured policy to another beneficiary, who becomes entitled to the installments which accrue after the death. The new beneficiary does not take by inheritance from the insured, nor otherwise claim *40as a successor of liis right, but takes directly under the policy, just as a remainderman does not take under the life tenant but under the instrument which created the rights of both. The new beneficiary’s right of action is founded upon the policy and not upon the right of the insured to collect installments during his' disability until death. The new beneficiary in asserting his right must prove the maturity of the policy while in force by the occurrence of total and permanent disability of the insured and that the latter died before -the accrual of all of the installments. The unaccrued installments are his. He has as beneficiary nothing to. do with installments which accrued before death. His independent claim arose and could be enforced only at the insured’s death. That limitation may since have run against insured as to the installments, owing to him is unimportant. The insured’s estate is not interested in the new beneficiary’s claim unless there be dispute as to the date of the insured’s death. He need not be a party. No reason was set up in the plea of the United States why the claim of this beneficiary should not be paid if she proves her case.